Citation Nr: 0005345	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-19 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable rating for residuals of a 
fracture of a sesamoid bone at the distal end of the left 
first metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
August 1967, and from May 1972 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the RO 
that denied claims of entitlement to service connection for 
hypertension and PTSD.  Claims for higher ratings for 
service-connected left shoulder and left foot disabilities 
were also denied.  With respect to the issue of an increased 
rating for residuals of a left shoulder injury, the Board 
notes that the veteran withdrew his appeal of this issue in a 
written statement dated in April 1999.  Therefore, this issue 
is no longer before the Board.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.204 (1999).

Finally, the Board notes that, in a written statement of 
February 1997, the veteran appears to have raised issues of 
entitlement to service connection for a mental condition 
other than PTSD and "loss of feeling in his limbs," and for 
a total disability based on individual unemployability.  
These issues have not yet been addressed by the RO and are 
consequently referred to the RO for appropriate action.

(The issue of a compensable rating for residuals of a 
fracture of a sesamoid bone at the distal end of the left 
first metatarsal will be addressed in the REMAND that follows 
the decision below.)


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran currently has PTSD.

2.  No competent medical evidence has been presented to link 
hypertension, which was first clinically shown more than a 
year after military service, to the veteran's period of 
service.


CONCLUSIONS OF LAW

1.  The claim of service connection for PTSD is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1999).

2.  The veteran's claim of service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.


PTSD

The veteran claims that his PTSD had its onset in service.  
In order to award service connection for PTSD, there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).  

In the present case, the Board finds that the veteran's claim 
of service connection for PTSD is not well grounded.  In 
short, no competent medical evidence has been presented to 
show that he currently has such a disorder.  His service 
medical records are negative for complaints of, treatment 
for, or a diagnosis of PTSD.  Moreover, post-service VA 
outpatient treatment reports, dated from December 1985 to 
July 1997, do not contain a diagnosis of PTSD.  There is also 
no medical evidence of the claimed disorder on VA 
examinations conducted in December 1985, November 1987, 
July 1988, June 1991, January 1998, and July 1999.  Although 
the July 1999 VA examiner opined that the veteran had some 
symptoms suggestive of PTSD, the examiner noted that they did 
not appear sufficient to warrant such a diagnosis.  The 
diagnoses included alcohol abuse, past alcohol dependence, 
and history of major depression.

The Board has taken into consideration the veteran's written 
statements regarding his having problems with PSTD, but no 
current diagnosis has been provided by one competent to do 
so.  In other words, while the veteran is competent to 
provide information regarding the symptoms he currently 
experiences and has experienced since military service, he 
has not been shown competent to diagnose PTSD.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  Consequently, absent the presentation of competent 
medical evidence of current disability, the veteran's claim 
may not be considered well grounded and must be denied.  


Hypertension

For certain chronic diseases such as hypertension, service 
incurrence or aggravation will be presumed when such 
disability is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, this 
presumption is a rebuttable one.  Id.  

The veteran claims that his hypertension was first diagnosed 
in 1966 during service.  However, his service medical records 
do not show that hypertension was diagnosed.  A February 1974 
re-enlistment examination report shows a blood pressure 
reading of 130/90.  At a May 1976 examination, the veteran's 
blood pressure in the sitting position was 130/100, and in 
the recumbent position 130/85.  A May 1976 clinical record 
shows a blood pressure reading of 110/85.  When examined in 
September 1977 for retirement purposes, a blood pressure 
reading in the sitting position was 126/84.

From the time of the veteran's separation from service in 
September 1977 until January 1997, an interval of 20 years, 
there was no suggestion by competent medical evidence that 
the veteran had a diagnosis of hypertension.  At a 
December 1985 VA examination, the veteran's blood pressure 
reading in the sitting position was 170/88.  Subsequently 
prepared clinical records refer to elevated blood pressure.  
In January 1997, blood pressure readings of 200/125, 193/118, 
152/96, 188/114, and 179/111 were noted.  In February 1997, 
blood pressure readings of 141/90 and 170/103 were noted.  
The assessment/diagnosis was hypertension.  Later that month, 
the veteran's blood pressure at rest was 150/70, in the 
maximum achieved position 180/105, and in the recovery 
position 154/92.  A history of hypertension was noted.  In 
March 1997, a blood pressure reading of 157/99 was noted.  In 
June 1997, a blood pressure reading of 157/99 was noted.  
None of the VA examiners have provided an opinion regarding 
the onset of the veteran's hypertension.  

Although the veteran believes that hypertension had its onset 
in service, there is no indication that he is competent to 
diagnose hypertension or to comment upon its etiology or time 
of onset.  Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. 
at 92-93; Espiritu, 2 Vet. App. at 494-95.  Consequently, 
absent the presentation of competent medical evidence showing 
diagnosis of this chronic disease during service, or a link 
between post-service diagnosis and service, the veteran's 
claim may not be considered well grounded and must be denied.  
Additionally, there is no basis in the evidence for finding 
that hypertension was found during the one-year presumptive 
period following the veteran's separation from service.  
38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.


REMAND

When the RO issued a statement of the case in April 1997, it 
specifically addressed the left foot rating question as a 
claim to reopen.  In doing so, the RO did not provide the 
veteran with notice of applicable rating criteria.  38 C.F.R. 
§ 19.29 (1999).  Without notice of the standards by which the 
veteran's disability is rated, the veteran is placed at a 
disadvantage in presenting additional evidence or argument on 
appeal.  Consequently, the Board concludes that the statement 
of the case was not complete enough for the veteran to make 
arguments on appeal.  Id.  This issue is therefore remanded 
for the following actions:

The RO should take any evidentiary 
development and adjudicatory action as 
deemed appropriate on the left foot 
rating issue.  Thereafter, if the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.  
This supplemental statement of the case 
should include a recitation of all 
potentially applicable rating criteria.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



